DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In independent claim 16, there is lack of antecedent basis for “the vertical container sidewall”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11, 14-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (US 2,858,639).  It is understood that the “container” is not a required element of the claimed device.  Regarding claim 1, Lawrence discloses a device comprising a cap (4 or a portion there of) and a stalk (16 or a portion thereof); wherein the stalk comprises a base portion which is a conical member (23 or 5) extending downwardly from the cap; a neck portion (a portion of 18 below 23) and an end portion extending from the neck portion and defining a loop shape (one of 24).  Regarding claim 2, the cap includes one or more sidewalls (8) and a top portion connected to the one or more sidewalls (see Fig. 4).  Regarding claim 3, the one or more sidewalls are made of elastic material (see col. 2, lines 34-44).  Regarding claim 4, the cap is entirely made of elastic material (see col. 2, lines 34-44).  Regarding claim 5, the one or more sidewalls include a cylindrical sidewall and the top portion includes a disc (see Fig. 4).  Regarding claim 6, the mixing stalk is connected to the top portion (see Figs. 1-4).   Regarding claim 11, a mixing effector (a portion of 18) is attached to or extends form the mixing stalk.  Regarding claim 14, the cap includes one or more sidewalls (8) and one or more tabs (12).  Regarding claim 15, the elastic material is rubber (see col. 2, lines 34-44). Regarding claim 16, Lawrence discloses a device comprising an elastic cap (4 or a portion there of), a cylindrical shaker device sidewall (8); and an elastic stalk (5).  It is understood that the container and mixing effector are not required elements of claim 16.  Regarding claim 17, a mixing effector (18 or a portion thereof) is attached to the mixing stalk.  Regarding claim 21, the cap includes an exterior surface and an interior surface and the conical.  Regarding claim 22, the container is not a required element of the claimed device; nonetheless, the device would be capable of being used in the manner discussed in this claim as explained in column 2, lines 34-44.  
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments are moot due to the new grounds for rejection and indication of allowable subject matter.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774